Dismissed and Memorandum Opinion filed January 21, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00514-CV
NO. 14-09-00515-CV
____________
 
SYLVIA evelyn LUNA a/k/a silvia evelyn viva and HECTOR ADAME, Appellants
 
V.
 
TEXAS DEPARTMENT OF FAMILY & PROTECTIVE SERVICES, Appellee
 

On Appeal from the
314th District Court
Harris County,
Texas
Trial Court Cause
Nos. 2006-06358J & 2007-11109J

 
M E M O R
A N D U M   O P I N I O N
These are
appeals from judgments terminating parental rights signed May 21, 2009. On January
13, 2010, appellants filed a motion to dismiss the appeals. See Tex. R.
App. P. 42.1. The motion is
granted.
Accordingly,
the appeals are ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Anderson and Christopher.